MEMORANDUM **
Rosa Maria Armas appeals her sentence of 151 months for a conviction of conspiracy to possess with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A) and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The crime to which Armas pled guilty carries a mandatory sentence of ten years to life. 21 U.S.C. § 841(b)(1)(A). Armas received a two-point enhancement at sentencing because her co-conspirators possessed firearms during a drug transaction and the district court concluded “that it was reasonably foreseeable to a person in [her] position that firearms would be possessed and used in conjunction with the drag trafficking activities in question.” See U.S.S.G. §§ 2Dl.l(b)(l) and 1B1.3.
Armas asserts that Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), requires that the weapons enhancement be submitted to a jury and proven beyond a reasonable doubt. Apprendi does not apply here because its holding is limited to sentencing enhancements that increase the statutory maximum sentence to which the defendant is exposed. See United States v. Garcia-Sanchez, 238 F.3d 1200, 1201 (9th Cir. 2001) (holding that Apprendi does not apply to an enhancement which resulted in a sentence one month greater than the statutory minimum and almost ten years below the statutory maximum). Armas’s sentence of 151 months falls within the sentencing range prescribed by statute (10 years to life). Accordingly, the district court did not err in applying the two-point *724enhancement recommended by the presentence report.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.